In a negligence action to recover damages for death of .plaintiff’s horse, plaintiff appeals from an order of the Supreme Court, Westchester County, entered July 18, 1973, which granted a motion by defendant Yonkers Raceway, Inc. to change the venue of the action from Saratoga County to Westchester County. Order reversed, with $20 costs and disbursements, and motion denied, with leave to respondent to renew the motion in a proper county. An application for á change of venue for the convenience of witnesses and in the interests' of justice should be made in the county where the action is triable as designated by plaintiff or in one of the.alternate counties permitted by CPLR 2212 (subd. [a]). Upon the renewed motion, if made, the papers submitted in the movant’s behalf *980should provide more detailed information in support of the relief requested. Gulotta, P. J., Hopkins, Martuscello, Latham and Brennan, JJ., concur.